TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00074-CV



                                    Elijah Nelson, Appellant

                                                 v.

                                      Toree Roy, Appellee




          FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-17-000335, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due March 22, 2018. On appellant’s

motions, the time for filing was extended to June 25, 2018. Appellant has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than August 23, 2018. No

further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on July 27, 2018.



Before Justices Puryear, Goodwin, and Bourland